           Case 2:20-cr-00295-JCM-EJY Document 55 Filed 04/19/21 Page 1 of 4




     JAMES A. ORONOZ, ESQ.
 1   Nevada Bar No. 6769
 2   Oronoz & Ericsson, LLC
     1050 Indigo Drive, Suite 120
 3   Las Vegas, Nevada 89145
     Telephone: (702) 878-2889
 4   Facsimile: (702) 522-1542
     jim@oronozlawyers.com
 5
     Attorney for Jamar Richardson
 6
 7                             UNITED STATES DISTRICT COURT
 8                                    DISTRICT OF NEVADA
 9
                                                    )
10                                                  )
                                                    )
     UNITED STATES OF AMERICA,                      )   CASE NO: 2:20-cr-295-JCM-EJY
11
                Plaintiff,                          )
12                                                  )   UNOPPOSED MOTION TO CONDUCT A
                                                    )   PRE-PLEA PRESENTENCE REPORT
                    vs.                             )   AND PROPOSED ORDER
13
                                                    )
14   JAMAR RICHARDSON,                              )   (First Request)
               Defendant.                           )
15                                                  )
                                                    )
16                                                  )
                                                    )
17                                                  )

18
            COMES NOW, JAMAR RICHARDSON, by and through his attorney, JAMES A.
19
     ORONOZ ESQ., of the Law Firm of Oronoz & Ericsson, LLC, and hereby moves this
20
     Honorable Court to order the United States Department of Parole & Probation to conduct a
21   pre-plea presentence report of JAMAR RICHARDSON.
22
            This request is based upon the pleadings and papers on file herein, the attached
23   Memorandum of Point and Authorities, and any oral argument the Court may entertain.
24          DATED: April 19, 2021
25                                               /s/ James A. Oronoz
                                                 JAMES A. ORONOZ, ESQ.
26                                               Nevada Bar No. 6769
27                                               Oronoz & Ericsson, LLC
                                                 1050 Indigo Drive, Suite 120
28                                               Las Vegas, NV 89145
                                                 Attorney for Jamar Richardson

                                                    1
            Case 2:20-cr-00295-JCM-EJY Document 55 Filed 04/19/21 Page 2 of 4




                       MEMORANDUM OF POINTS AND AUTHORITIES
 1
 2          I.      STATEMENT OF FACTS

 3          On October 27, 2020, a federal grand jury issued a Criminal Indictment charging
 4
     Jamar Richardson with one count of Felon in possession of a Firearm, in violation of 18
 5
     U.S.C. §§ 922(g)(1) and 924(a)(2). This case is currently set for trial on October 18, 2021.
 6
 7          II.     LEGAL ARGUMENT

 8          A presentence investigation may be initiated prior to entry of a guilty plea or nolo
 9   contendere or prior to the establishment of guilt. See, Fed. R. Crim. P. 32.
10
            Counsel requires a pre-plea presentence report to determine whether
11
     Mr. Richardson is potentially eligible for Career Offender or Armed Career Criminal.
12
13          Counsel understands that Mr. Richardson has prior felony convictions, however, counsel

14   cannot accurately calculate whether Mr. Richardson qualifies as a Career Offender or for the
15   Armed Career Criminal (“ACCA”) sentencing enhancement without the information that would
16
     be provided in the Pre-Plea PSR. Mr. Richardson’s eligibility for Career Offender and the ACCA
17
     will drastically impact his sentencing exposure, potential negotiations, and his decision as to how
18
19   he should proceed in this matter. In addition, the timing of Mr. Richardson’s prior convictions

20   could impact his sentencing guideline range and criminal history score. A pre-plea presentence
21
     report will promote judicial economy and could greatly expedite the manner in which this case
22
     is resolved. Furthermore, Mr. Richardson consents to the pre-plea presentence investigation.
23
24          Counsel for Mr. Richardson has spoken to the Government, and they do not oppose the

25   instant motion.
26          Therefore, undersigned counsel respectfully requests this Court issue an Order directing
27
     the United States Department of Parole and Probation to conduct a pre-plea presentence report
28
     of Mr. Richardson.

                                                     2
           Case 2:20-cr-00295-JCM-EJY Document 55 Filed 04/19/21 Page 3 of 4




            III.   CONCLUSION
 1
 2          Based on the foregoing, Defendant asks this Court to grant his Motion to Conduct a Pre-

 3   Plea Presentence Report.    Defendant further requests this Court order the United States
 4
     Department of Parole & Probation to conduct a pre-plea presentence report of Mr. Richardson.
 5
            Dated this 19th day of April, 2021.
 6
 7                                                /s/ James A. Oronoz
                                                  JAMES A. ORONOZ, ESQ.
 8                                                Nevada Bar No. 6769
                                                  Oronoz & Ericsson, LLC
 9                                                1050 Indigo Drive, Suite 120
10                                                Las Vegas, NV 89145
                                                  Attorney for Jamar Richardson
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                    3
           Case 2:20-cr-00295-JCM-EJY Document 55 Filed 04/19/21 Page 4 of 4



     JAMES A. ORONOZ, ESQ.
 1   Nevada Bar No. 6769
     Oronoz & Ericsson, LLC
 2   1050 Indigo Drive, Suite 120
     Las Vegas, Nevada 89145
 3   Telephone: (702) 878-2889
 4   Facsimile: (702) 522-1542
     jim@oronozlawyers.com
 5
     Attorney for Jamar Richardson
 6
                              UNITED STATES DISTRICT COURT
 7
                            DISTRICT OF NEVADA
 8                                  ***
                                     )
 9                                   )
                                     )
10   UNITED STATES OF AMERICA,       ) CASE NO: 2:20-cr-295-JCM-EJY
                Plaintiff,           )
11                                   )
                                     ) ORDER
12              vs.                  )
                                     )
13   JAMAR RICHARDSON,               )
               Defendant.            )
14                                   )
                                     )
15                                   )
                                     )
16                                   )
17
18          IT IS HEREBY ORDERED that the United States Department of Parole and Probation

19   will prepare a Pre-Plea Presentence Report on Defendant JAMAR RICHARDSON.
20          DATED AND DONE this 19th day of April, 2021.
21
22
                                               _____________________________________
23                                             UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28


                                               4
